PER CURIAM
Araymond Barsh ("Movant") appeals from the motion court's judgment denying his motion for Rule 24.035 post-conviction relief without an evidentiary hearing based on alleged errors by Movant's sentencing counsel. Movant pled guilty to two counts *182of the unclassified felony of statutory sodomy in the first degree.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).